In an accounting proceeding, the executrix appeals from a resettled order of the Surrogate’s Court, Nassau County, dated December 21, 1978, which (1) denied her motion to supplement her account, (2) directed her to bring her account down to date and provide for distributions of the estate assets pursuant to the decree of the same court, dated July 3, 1974, and (3) granted the motion of the guardian ad litem to direct the executrix to file a bond or other securities in the amount of $75,000. Resettled order reversed, without costs or disbursements, and matter remitted to the Surrogate’s Court, Nassau County, for a hearing consistent herewith. An examination of the record reveals a question of fact with regard to the executrix’ moral responsibility and her concomitant obligation to file a bond (see SCPA 711, subd 8). The resolution of this question, which in turn revolves around the propriety of certain stock dealings, also raises a question as to the substance of the executrix’ motion *570to file a third supplemental account. These questions should be resolved at an evidentiary hearing before the Surrogate. Damiani, J. P., Titone, Cohalan and O’Connor, JJ., concur.